301 F.2d 661
August J. RASPOVICH, Appellant,v.UNITED STATES of America, Appellee.
No. 19272.
United States Court of Appeals Fifth Circuit.
April 13, 1962.

August J. Raspovich, pro se, New York City.
Allen L. Chancey, Jr., Asst. U. S. Atty., Burton Brown, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before CAMERON and BELL, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
This appeal was allowed in forma pauperis from denial of writ of habeas corpus by the United States District Court for the Northern District of Georgia while appellant was then held prisoner by the Warden, United States Penitentiary, Atlanta, Georgia.


2
Upon the matter being called for oral argument, the United States Attorney moved to dismiss the appeal on the ground that appellant was no longer in custody of the Warden at Atlanta nor was he in custody of any other Federal officer to whom a writ of habeas corpus could be directed. For this reason this appeal stands DISMISSED without prejudice, however, to appellant's initiating new proceedings in a United States district court of proper jurisdiction to determine the duration of his responsibility to the United States Board of Parole as a parolee.